DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed on 01/05/2022 are acknowledged and have been fully considered. Claims 1-3, 5-9, 11-15 and 17-18 are pending and the subject of this office action. Claims 1, 2, 5, 7-9, 11, 13-15, 17 and 18  have been amended. Claims 4, 10 and 16 have been canceled. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
	The objection to the specification for use tradenames/trademarks is withdrawn in light of the amendment to the specification filed on 01/05/2022.  The tradenames or trademarks have been corrected. 
	The rejections of claims 4, 10 and 16 are moot in light of the cancellation of the claims in the amendment filed on 01/05/2022.
	The rejections of claims 7, 13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendment to the claims filed on 01/05/2022.
	The obviousness-type double patenting rejections of claims 8, 10-13 over claims 1-16 of co-pending application 16/560,216 are withdrawn because the instant 
	Applicants argue the scope of the instant claims is different from the ‘216 claims because the instant claims 1 and 14 do not require a time sequence as to when the alcohol is introduced into the feedstock and the feedstock is contacted with the lipase, whereas the ‘216 claims require contacting the feedstock with the lipase after the alcohol is introduced (see page 20 of remarks filed 01/05/2022).  These arguments are persuasive and the statutory double patenting rejections of claims 1, 3-7 and 14-18 over claims 1-16 of co-pending application 16/560,216 are withdrawn. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-9, 11-12, 14-15 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS) and as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS), Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998), Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021) and Fucosterol (Cayman Chemical, CAS Entry, 2019; Applicant IDS).
Regarding claims 1, 8 and 14, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising jojoba oil, adding an alcohol having 1 to 12 carbon atoms to said composition, effecting alcoholysis on said jojoba oil mixed with said alcohol to produce an emollient (see col. 8 lines 49-56). reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
Arquette does not teach contacting the feedstock with a lipase to catalytically transesterify the wax esters in the feedstock.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title). Steinke teaches that lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis. Steinke teaches treatment of the reaction products was simpler in the lipase-catalyzed alcoholysis because no potassium soaps were formed (see pg. 365 col. 2). Steinke teaches the ester composition in the lipase catalyzed product is similar to the base catalyzed product (see pg. 365, col.1 last para, last sentence). Steinke teaches the alcoholysis is performed by adding oleyl alcohol to the feedstock oil and adding the lipase catalyst to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Arquette and perform the alcoholysis with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches lipase-catalyzed alcoholysis led to higher conversions as compared to a base catalyzed alcoholysis.  Steinke teaches adding the feedstock, oleyl alcohol and the lipase to the same vessel and performing the alcoholysis reaction (see pg. 362 col. 1 Alcoholysis), it is teaching adding the alcohol and the lipase simultaneously as recited in claim 8.
Regarding claims 6, 12, 14, the method of Arquette as discussed above does not teach the introduced alcohol to be oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches biocatalysis is dependent on the chain length of the alcohol and the conversion is highest for long chain alcohols (oleyl alcohol) as compared to medium chain (n-octanol) and short chain alcohols (isopropanol) (pg. 365 col. 1 last para).  
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches yields are highest when using oleyl alcohol.

Regarding claim 3, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3). Steinke teaches oleyl alcohol which is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 5, 11, 17, Arquette teaches the feedstock to include jojoba wax esters and hydrogenated jojoba wax esters (col. 8 lines 4-10, lines 57-60).
Regarding claim 15, Arquette teaches the jojoba oil to comprise wax esters and monounsaturated, straight chain, primary fatty alcohols (see col. 5 lines 18-20, 52-65).
The combined teachings of Arquette and Steinke renders claims 1-3, 5-6, 8-9, 11-12, 14-15 and 17 obvious.


Response to Arguments
Applicants argue that the instant specification demonstrates the instant methods unexpectedly increase viscosity of the finished product.  Applicants summarize the Wands factors and argue that all factors must be considered when considering enablement of the invention (see pages 23-24 of remarks filed 01/05/2022).  Applicants argue that the question of whether the evidence of unexpected results of increased velocity is commensurate with the scope of the instant claims (see Interview summary dated 10/22/2021) is not proper because applicant is not required by law to show evidence of unexpected results beyond the bounds set by the existing enablement and written description law (see page 25 of remarks filed 01/05/2022).  Applicants argue that the specification provides three working examples that demonstrates unexpected results on the finished product viscosity wherein the amount of the alcohol added to the feedstock ranges from 0.01% to 2.5% and argue that evidence already of record fully enables the original scope of claim 1 as originally presented (see pages 26-27 of remarks filed 01/05/2022).  Applicants therefore argue the obviousness rejections of claims 1-3, 4-7, 8-9, 11-15 and 17-18 be withdrawn.
These arguments are not persuasive because it is noted the instant claims are not being rejected 35 USC 112 (a) for lack of enablement. The examiner agrees that the specification does disclose unexpected results of increased viscosity of the finished product for methods wherein the feedstock comprises jojoba wax esters and wherein the oleyl alcohol is introduced at 0.01% to 2.5% by weight of the feedstock (the same was indicated in the examiner interview summary dated 10/22/2021).  The previous rejections of claims 7, 13 and 18 under 35 USC 103 Arquette in view of Steinke are 

Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US App. No. 16/560,241 in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).

Claims 1-3, 5-9, 11-15 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-15 and 17 of copending Application No. 16/560,241 (reference application) in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).
Regarding instant claims 1 and 14, reference claim 1 recites a process for transesterifying wax esters, the process comprising providing a feedstock comprising jojoba wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, the alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof;
contacting the feedstock with a lipase; and

Regarding instant claim 14, reference claims 6, 12 and 16 recite the alcohol introduced into the feedstock is oleyl alcohol.
The reference claim 1 recites the transesterified product can be included in finished product but does not recite increasing a viscosity of the finished product. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 1 and include the trans-esterified product in a finished product such as a sun screen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches trans-esterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results.
Regarding instant claim 8, the reference claims do not recite introducing the alcohol and lipase simultaneously to the feedstock. However, the reference claims also recite a process for producing enzymatically transesterified products by catalytically transesterifying the jojoba wax esters in the feedstock. It would be obvious to add the alcohol and lipase (which is the enzyme catalyst) simultaneously to the feedstock because in the transesterification requires both the alcohol and lipase react with the feedstock to produce the transesterified product.

Regarding instant claims 3 and 15, reference claim 2 recites the same limitations. The reference claim recites the alcohol is also selected from the group consisting of fully saturated alcohols, mono-unsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 5, 11 and 17, reference claims 4-5, 10-11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated wax esters.
Regarding instant claims 6-7, 12-13 and 18, reference claims 6-7, 12-13 and 16-17 recite the alcohol is oleyl alcohol and the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants argue that it was agreed in the interview summary dated 10/22/2021 that the double patenting rejections were improper and would be withdrawn because the present application was filed as a divisional in response to a restriction requirement made in the parent case, US 14/841,242 (see page 19 of remarks filed 10/22/2021). This argument is not persuasive because, in the interview summary dated 10/22/2021, the examiners noted that double patenting rejections of instant claims over application  (US 5,968,530) are being maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657